DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-16 must be renumbered beginning at nonexistent claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 and 10-16 are drawn to systems, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites a first database of body movements, wherein the first database of 
Independent claim 11 recites a first database body movements, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder; wherein the user is subjected to a plurality of stimuli to generate a plurality of body movements from the user; wherein the system compares the second database of body movements from the user's plurality of body movements to the first database of body movements to determine if the user is diagnosed with a body motor function disorder, and further wherein the system outputs a first unique evaluation of the user's body function performance; wherein after at least N-1 treatment sessions, where N is an integer greater than 2, wherein the system compares the N+1 database of body movements to the N database of body movements to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs an N unique evaluation of the user's body function performance.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity concerning diagnosis and evaluation of body motor function disorders, as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The specification supports this conclusion in the background of the invention, on pages 2-3, by describing the problems the invention addresses as: “Diagnosing and Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a computing device comprising executable software; a data storage device” such that data is stored “on the data storage device”, “a motion detection camera, wherein the motion detection camera detects a user”, “an interactive virtual environment”, “further wherein the motion detection camera captures the plurality of body movements from the user for storage onto a second database of body movements on the data storage device” (claim 1 and 11), “wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer” (claim 3 and 13), “wherein the motion detection camera detects movement of at least twelve separate anatomical points on the user” (claim 4 and 14), “wherein the motion detection camera detects movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user” (claim 5 and 15), “wherein the motion detection camera captures a second plurality of body movements from the user's movements after at 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “computing device”, “data storage device”, and “motion detection camera” language is incidental to the “executable software”). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
The originally filed specification supports this conclusion at Figure 1, and 
Page 12, where “The system incorporates at least one motion-detection camera platform 2, and at least one computing device 3 capable of running executable software applications, such as a laptop, a tablet, a smartphone, or a desktop computer. The computing device 3 executes software that operatively connects the motion detection camera 2 with the computing device 3 and turns recognized body movements points from the motion detection camera into data points. In further embodiments of the subject invention, the system may include multiple motion-detection cameras.”
Page 17, where “Embodiments of the processor unit of the computing device 3 may include processors, microprocessors, multi-core processors, microcontrollers, system-on-chips, field programmable gate arrays (FPGA), application specific integrated circuits (ASIC), application specific instruction-set processors (ASIP), or graphics processing units (GPU). In one embodiment, the processor 
Further, U.S. Patent Application Publication 2015/0257682 to Hansen supports this conclusion at Fig. 4B, ele. 321; Fig. 5A, and:
Paragraph 8, where “The second element, the hardware data capture devices, may comprise a variety of peripheral devices that collect two-dimensional or three-dimensional motion data of subject orobject. In one embodiment, such peripheral devices may comprise (1) optical motion capture devices to collect three-dimensional positional data on reflective markers placed on the body and/or an object, (2) inertial measurement units with gyroscopes and accelerometers placed on the body, on an object, or in garments, to collect three-dimensional translation and rotation motion data of object(s) or segment (s) of the subjects body, (3) infrared scanning devices, such as the Microsoft Kinect or Google Tango, to capture three-dimensional point clouds of movement data and incorporate skeletal and object tracking algorithms to extract three-dimensional joint and object positions, and (4) Red Green Blue (RGB) two-dimensional consecutive image capture devices to collect movement images and to incorporate skeletal and object tracking algorithms to extract three-dimensional joint and object positions and kinematics.”
Paragraph 56-57, where “…XYZ point cloud data of human and object motion is then captured, as illustrated by process block 321, and stored to local memory… As seen in FIG. SA-D, markerset300 comprise a full body markerset 400 and various object markersets…”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0153794 to Varaklis in view of U.S. Patent Application Publication 2014/0371599 to Wu.

As per claim 1, Varaklis teaches a diagnosis and evaluation system for body motor function disorders, the system comprising: 
a computing device comprising executable software (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46, is met by computing system including software components);  
a data storage device (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46 and 54-56, is met by computing system including hardware such as memory and various storage devices);  
a first database of body movements on the data storage device, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder (see: Varaklis, paragraph 76-80, is met by predefined measures in appropriate databases storing relevant data for use in ontology mapping such as representing similarities between data records; paragraph 82, is met by library of gaits of subjects and patients having a range of motion-implicated disease states as well as no disease states);  
a motion detection camera, wherein the motion detection camera detects a user (see: Varaklis, Fig. 1A, ele. 160; Fig. 2; and paragraph 47 and 81-85, is met by image capture device, motion sensing, imaging patient motions), wherein the user is subjected to a plurality of stimuli in an interactive virtual environment (see: Varaklis, paragraph 38-40, is met by the virtual environment) to generate a plurality of body movements from the user (see: Varaklis, Fig. 3, ele. 302; and paragraph 18, 49, and 87, is met by cuing step providing visual instruction by an avatar or visual representation on the display), further wherein the motion detection camera captures the plurality of body movements from the user for storage onto a second database of body movements on the data storage device (see: Varaklis, paragraph 87, 88, and 96, is met by the recorded motion or motions may be saved, and the system captures the motion, the results of which may be saved in a database);  
wherein the system to determine if the user is diagnosed with a body motor function disorder (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease), and further wherein the system outputs a unique evaluation of the user's body function performance (see: Varaklis, Fig. 3, ele. 310; and paragraph 84, is met by providing an initial set of motion data and a therapy based upon such initial set of motion data; paragraph 86, is met by the assessment or evaluation of various physical states, neurological conditions and psycho logical conditions). 
 	Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology compares the second database of body movements from the user's plurality of body movements to the first database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).

As per claim 2, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the system generates a unique treatment plan based on the user's body function performance (see: Varaklis, paragraph 20, 90, 104, 116, and 118, is met by based on the results of the motion sensing and analysis, providing medication responsive to disease state.). 
 
As per claim 3, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer (see: Varaklis, paragraph 41, is met by a computing system or multi-media console, such as a gaming console, in which it is desired to display a visual representation of a target, including, by way of example and without any intended limitation, satellite receivers, set top boxes, arcade games, personal computers (PCs), portable telephones, personal digital assistants (PDAs), smartphones, notebook computers and other personal and/or hand-held and/or fixed computing devices). 
 
As per claim 6, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the motion detection camera captures a second plurality of body movements from the user's movements after at least one treatment session for storage on a third database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs a second unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87, 96, and 119, is met by system may generate a differential comparison of the data for presentation to a clinician and/or to 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that compares the third database of body movements to the first and second database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified patient behaviors may be abnormal behaviors that are included in or representative of respective movement disorders such that the identified patient behaviors may indicate a type of movement (e.g., dyskinesia, bradykinesia, or tremor) and the severity of each type of movement (see: Wu, paragraph 46 and 56-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the 

As per claim 7, Varaklis and Wu teach the invention as claimed, see discussion of claim 6, and further teach: 
wherein the motion detection camera captures a third plurality of body movements from the user's movements after at least two treatment sessions for storage on a fourth database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs a third unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that compares the fourth database of body movements to the first, second, and third databases of body movements; however, Wu teaches a repository which may include one or more 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).
 
As per claim 8, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the motion detection camera captures an N plurality of body movements from the user's movements after at least N-1 treatment sessions, where N is an integer greater than 2, for storage on an N+1 database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs an N unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
 Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that compares the N+1 database of body movements to the N database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient behaviors (e.g., types of movements or movement disorders) and identifying, based on the comparison, which predetermined patient behaviors were exhibited during the period of time in which video information was captured, where the identified 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).

As per claim 10, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the body motor function disorder is selected from the group consisting of Autism Spectrum Disorders, Parkinson's Disease, Ataxia, Dystonia, Dyspraxia, body swaying motions, tremors, jerks, twitches, spasms, contractions, and gait problems, speech problems, lack of coordination, and loss of balance (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease). 
 
As per claim 11, Varaklis teaches a diagnosis and evaluation system for body motor function disorders, the system comprising: 
a computing device comprising executable software (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46, is met by computing system including software components);  
a data storage device (see: Varaklis, Fig. 1A, ele. 140; Fig. 2; and paragraph 46 and 54-56, is met by computing system including hardware such as memory and various storage devices);  
a first database body movements on the data storage device, wherein the first database of body movements corresponds to body movement symptoms of at least one body motor function disorder (see: Varaklis, paragraph 76-80, is met by predefined measures in appropriate databases storing relevant data for use in ontology mapping such as representing similarities between data records; paragraph 82, is met by library of gaits of subjects and patients having a range of motion-implicated disease states as well as no disease states);  
a motion detection camera, wherein the motion detection camera detects a user (see: Varaklis, Fig. 1A, ele. 160; Fig. 2; and paragraph 47 and 81-85, is met by image capture device, motion sensing, imaging patient motions), wherein the user is subjected to a plurality of stimuli in an interactive virtual environment (see: Varaklis, paragraph 38-40, is met by the virtual environment) to generate a plurality of body movements from the user (see: Varaklis, Fig. 3, ele. 302; and paragraph 18, 49, and 87, is met by cuing step providing visual instruction by an avatar or visual representation on the display), further wherein the motion detection camera captures the plurality of body movements from the user for storage onto a second database of body movements on the data storage device (see: Varaklis, paragraph 87, 88, and 96, is met by the recorded motion or motions may be saved, and the system captures the motion, the results of which may be saved in a database);  
wherein the system to determine if the user is diagnosed with a body motor function disorder (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease), and further wherein the system outputs a first unique evaluation of the user's body function performance;  
wherein after at least N-1 treatment sessions, where N is an integer greater than 2, the motion detection camera captures an N plurality of body movements from the user's body movements in response to the plurality of stimuli in the interactive virtual environment for storage on an N+1 database of body movements on the data storage device, wherein the system to determine improvement of the user's body motor function disorder symptoms, and further wherein the system outputs an N unique evaluation of the user's body function performance (see: Varaklis, paragraph 35, 87-88, 96, and 119, is met by comparing to prior results to arrive at a differential result; store individual patient data, and can be used as well to review and analyze aggregate data, such as a single patient over time, or multiple patients (at a single time point, or over time), of particular usefulness are means of manipulating the data to reveal correlates of change over time; and as an example, the healthcare provider and/or clinician may attempt to modify the patient's behavior by some form of therapeutic intervention, such as a medicament, where the process of imaging, analyzing and intervening may be repeated as often as necessary or useful). 
Varaklis teaches a similarity network is used to represent similarities between the data records using an algorithm and based on inputted concept vectors and at least one relationship of the ontology (see: Varaklis, paragraph 77-78) and that recorded motion or motions may be compared to prior results to arrive at a differential result (see: Varaklis, paragraph 87 and 96), but Varaklis fails to specifically teach a system that compares the second database of body movements from the user's plurality of body movements to the first database of body movements and compares the N+1 database of body movements to the N database of body movements; however, Wu teaches a repository which may include one or more databases that store video information (see: Wu, paragraph 69-70) and behavior identification rules and look up tables and provide instructions to processors regarding the criteria for identifying behaviors from the calculated movement parameters where the patient behaviors may be predetermined and selected when the movement parameter values indicate that the patient behavior has occurred (see: Wu, paragraph 48, 91-92, 99, and 131), comparing one or more movement parameters of the period of time to respective criteria for each of a plurality of predetermined patient 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analysis for diagnosis of neurological conditions and disorders as taught by Varaklis to include the repository of databases utilized for comparing of one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors as taught by Wu with the motivation of preventing inaccurate, inconsistent, and/or unreliable clinician diagnosis or evaluation  that rely on clinician training and experience, are only available during limited visits to a clinic, and are subject to patient and clinician fatigue (see: Wu, paragraph 44).

As per claim 12, Varaklis and Wu teach the invention as claimed, see discussion of claim 11, and further teach: 
wherein the system generates a unique treatment plan based on the user's body function performance (see: Varaklis, paragraph 20, 90, 104, 116, and 118, is met by based on the results of the motion sensing and analysis, providing medication responsive to disease state). 
 
As per claim 13, Varaklis and Wu teach the invention as claimed, see discussion of claim 11, and further teach: 
wherein the computing device is selected from the group consisting of a game console, a laptop, a tablet, a smartphone, and a desktop computer (see: Varaklis, paragraph 41, is met by a computing 
 
As per claim 16, Varaklis and Wu teach the invention as claimed, see discussion of claim 11, and further teach: 
wherein the body motor function disorder is selected from the group consisting of Autism Spectrum Disorder, Parkinson's Disease, Ataxia, Dystonia, Dyspraxia, body swaying motions, tremors, jerks, twitches, spasms, contractions, and gait problems, speech problems, lack of coordination, and loss of balance (see: Varaklis, Fig. 3, ele. 308; and paragraph 2-3, 24, and 86-87, is met by analysis for diagnosis of neurological conditions and disorders such as Parkinson’s Disease).

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0153794 to Varaklis in view of U.S. Patent Application Publication 2014/0371599 to Wu further in view of U.S. Patent Application Publication 2015/0257682 to Hansen.

As per claim 4, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera detects movement of at least twelve separate anatomical points on the user (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed 

As per claim 5, Varaklis and Wu teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera detects movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis and Wu to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

As per claim 14, Varaklis and Wu teach the invention as claimed, see discussion of claim 11, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera detects movement of at least twelve separate anatomical points on the user (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis and Wu to include the markerset of XYZ point cloud 

As per claim 15, Varaklis and Wu teach the invention as claimed, see discussion of claim 11, but fail to specifically teach the following limitations met by Hansen as cited: 
wherein the motion detection camera detects movement in the x-axis, y-axis, and z-axis of at least twelve separate anatomical points on the user (see: Hansen, Fig. 4B, ele. 321; Fig. 5A; and paragraph 8 and 56-57, is met by XYZ point cloud data of human motion is captured to create a markerset). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the captured motion taught by Varaklis and Wu to include the markerset of XYZ point cloud data of human motion as captured by Hansen with the motivation of providing biomechanical feedback to subjects to offer prescriptive feedback to flaws identified in the subject's motion (see: Hansen, paragraph 6 and 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 and includes S. Das, L. Trutoiu, A. Murai, D. Alcindor, M. Oh, F. D. Torre, and J. Hodgins, "Quantitative measurement of motor symptoms in Parkinson's disease: A study with full-body motion capture data," 2011 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, pp. 6789-6792. (Year: 2011). This is included because it address the general state of the art regarding motion capture of motor symptom movements. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/               Primary Examiner, Art Unit 3626